Cooper, J.,
delivered tbe opinion of the court.
The indictment is fatally defective, and should have been quashed upon the motion of the defendants. It charges no offense. Its averments are that the defendants on the 22d day of April, 1889, did, “unlawfully sell malt liquors at Nettleton, in violation of an act of the legislature, approved February 1st, 1888, entitled an act to incorporate Providence College, in Lee county, and for other purposes.”
Looking to the act referred to, it appears that it is not thereby made unlawful to sell such liquors at Nettleton. The prohibition is against the sale of such liquors “at or within three miles of Providence College, situated in the county of Lee, and in the state of Mississippi.” Place is made of the essence of the offense, and, being so, it is necessary to be alleged. Bishop on Crim. Pro. § 372, and authorities in note.

Judgment reversed and indictment quashed.